 1
 2                                        JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    FRANKIE JOSEPH OROSCO, JR.,             Case No. 5:20-cv-00023-JLS (SHK)

13                              Petitioner,
                                              JUDGMENT
14                       v.

15    LAURA ELDRIDGE, Warden,

16                              Respondent.

17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: 01/30/2020
23                                       HONORABLE JOSEPHINE L. STATON
24                                       United States District Judge

25
26
27
28
